Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the RCE filed on 10/21/2020.  Claim 21 has been canceled.  No claims were added as New.  Claims 1-4, 6-8, 10-14, 16-18 and 20 are pending. This Office Action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 1/5/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

  
Response to Arguments
	A) Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 recites the limitation "the code".  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 depends on claim 1, which already recites “a security code.”  It is unclear if this recitation is the same or a different security code.  For purposes of applying art, it will be interpreted to be any security code. 







	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. (9,616,828) in view of Akiyama (US 2003/0009271). 

Instant Application: 15/272,675
Patent No. (9,616,828)
1. (Currently Amended) A system comprising:


an in-vehicle communication network  electrically connected to an interface port for connecting an external device to the in-vehicle communication network, wherein the external device is adapted to exchange data with the in-vehicle 









and a security unit including a memory and a controller connected to the in-vehicle network, adapted to, based on digital information included in a security token received from the external device, select at least one of: a set of components connected to the in-vehicle communication network, and a set of segments of the in-vehicle communication network: and



wherein the security code is generated based on at least one attribute of a vehicle, and wherein the security unit is adapted to validate the security code based on the at least one attribute.


a data monitoring and processing hub external to the in-vehicle network, the in-vehicle network having a bus and at least one node connected to the bus;



 at least one communication port via which the at least one module is configured to monitor the communication traffic, the port being configured to be connected to a portion of the in-vehicle network; a communication interface configured to support communication with the hub directly or via the at least one communication port; a processor configured to process, responsive to the software in the memory, messages received via the at least one 


U.S. Patent No. (9,616,828) fails to teach wherein the security code is generated based on at least one attribute of a vehicle, and wherein the security unit is adapted to validate the security code based on the at least one attribute.  However, in an analogous art Akiyama (US 2003/0009271) teaches “wherein the security code is generated based on at least one attribute of a vehicle, and wherein the security unit is adapted to validate the security code based on the at least one attribute.” (Akiyama, Paragraph 0019 recites “The first identifying means identifies a requested in-vehicle electronic device from the in-vehicle electronic devices based on an access request for requesting access to the requested in-vehicle electronic device upon reception of the access request from the external device and determines whether the access request requires authentication of the external device based on a result of identification of the requested in-vehicle electronic device. The first authenticating means determines whether the external device has been authorized to access the in-vehicle electronic 
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Akiyama (US 2003/0009271) because it ensures that only authorized devices can connect to an in-vehicle network.

Regarding claims 11, claims 11 is directed to similar methods associated with the system of claim 1 respectively. Claims 11 is similar in scope to claim 1, respectively, and are therefore rejected under similar rationale. 
Regarding claims 2-4, 6-8, 10-14, 16-18 and 20; claims 2-4, 6-8, 10-14, 16-18 and 20 are dependent on either claims 1 or claim 11, and therefore inherit Double Patenting, issues of the independent claims.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2003/0009271) in view of Addeppali et al.  (US 8,848,608).
	
	As per claim 1, Akiyama teaches a system comprising: an in-vehicle communication network electrically connected to an interface port for connecting an external device to the in-vehicle communication network, wherein the external device is adapted to exchange data with the in-vehicle communication network, via the interface port (Akiyama, Paragraph 0042 recites “The communication unit 40 communicates with an external device 3, which is located outside the vehicle. The gateway ECU 50 is placed between the in-vehicle LAN 10 and the communication unit 40 and relays data communications between each ECU 11-22 and the external device 3.”); 
	a security unit including a memory and a controller connected to the in-vehicle network, adapted to, based on a security code received from the external device; select at least one of: a set of components connected to the in-vehicle communication network, and a set of segments of the in-vehicle communication network (Akiyama, Paragraph 0058 recites “One exemplary access is an access from a vehicle owner who transmits a command, which requests actuation of the air conditioning system, to the climate control ECU 18 of the in-vehicle LAN 10 through a cellular phone or the like to remote control the air conditioning system. Another exemplary access is an access from the user who obtains music data through the telephone line and plays it via the audio ECU 20 of the vehicle. A further exemplary access is an access from the user who downloads a program, which is operable in the corresponding ECU 11-22 in the in-vehicle LAN 10, from the external center through the telephone line. The program is then installed in the corresponding ECU 11-22 to write or update the program.” It should be interpreted that while it is not explicit about a “select” step, it should be implied by the reference and example that a music player would be able to communicate with the audio ECU);
	and wherein the security unit is adapted to validate the code based on the at least one attribute (Akiyama, Paragraph 0019 recites “The first identifying means identifies a requested in-vehicle electronic device from the in-vehicle electronic devices based on an access request for requesting access to the requested in-vehicle electronic device upon reception of the access request from the external device and determines whether the access request requires authentication of the external device based on a result of identification of the requested in-vehicle electronic device. The first authenticating means determines whether the external device has been authorized to access the in-vehicle electronic devices based on first authentication information, which is transmitted from the external device, when the first identifying means determines that the access request requires the authentication of the external device. The first delivering means delivers communication data transmitted from the external device through the communication device to the requested in-vehicle electronic device when the first authenticating means determines that the external device has been authorized to access the in-vehicle electronic devices or when the first identifying means determines that the access request requires no authentication of the external device.”).
	


	However, in an analogous art Addepalli teaches prevent the external device from communicating with at least one of: the selected set of components and the selected set of segments wherein the code is generated based on at least one attribute of a vehicle (Addepalli, Col. 50 Lines 22-43 recites “Embodiments of central hub 70 can provide a redundant, high availability interconnection device with firewall functionality across multiple subsystems of the vehicle. The interconnection of vehicular subsystems and OBU 30 enables central hub 70 to enforce comprehensive firewall policies between the numerous components of connected vehicle 4. Accordingly, central hub 70 can be configured as a smart gateway for bridging all of the subsystems in a secure manner such that no malicious, improper, or otherwise unauthorized communication is propagated across subsystems that should not talk to each other (e.g., radio may be prevented from communicating with ESB). Machine devices can be protected from attacks external to the vehicle (e.g., from the Internet or other WAN, from another vehicle, from a road-side user device, etc.) and from attacks internal to the vehicle (e.g., from a malicious machine device connected to one of the bus subsystems). Having secured, firewalled WAN connections to OBU 30 may allow for the development of more features and applications on the connected vehicle platform. Central hub 70 can also be configured with policies to recognize and enable legitimate and necessary communications and interactions with machine devices of the bus subsystems.” It should be seen that the central hub/smart gateway will be monitoring what subsystems external devices are allowed to communicate with, including preventing external devices from communicating with subsystems in which they are prevented from communicating with.).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Addepalli’s System and method for wireless interface selection and for communication and access control of subsystems, devices, and data in a vehicular environment with Akiyama’s Vehicular relay device, in-vehicle communication system, failure diagnostic system, vehicle management device, server device and detection and diagnostic program because it offers the advantage of preventing unauthorized communications between systems. 
 
As per claim 4, Adachi in combination with Kumar teaches the system of claim 1, Adachi further teaches, wherein the security code is provided to the security unit by one of: a hardware component directly connected to the interface port and an external network (Akiyama, Paragraph 0042 recites “The communication unit 40 communicates with an external device 3, which is located outside the vehicle. The gateway ECU 50 is placed between the in-vehicle LAN 10 and the communication unit 40 and relays data communications between each ECU 11-22 and the external device 3.”); 

As per claim 11, Akiyama teaches a method comprising: receiving, by a security unit including a memory and a controller, from an external device, a code including digital information, wherein the external device is adapted to exchange data with the in-vehicle communication network, via fee an interface port and wherein the interface port is electrically connected to the in-vehicle communication network (Akiyama, Paragraph 0042 recites “The communication unit 40 communicates with an external device 3, which is located outside the vehicle. The gateway ECU 50 is placed between the in-vehicle LAN 10 and the communication unit 40 and relays data communications between each ECU 11-22 and the external device 3.”); 
selecting, by the security unit and based the digital information, at least one of: a set of components connected to the in-vehicle communication network, and a set of segments of the in-vehicle communication network (Akiyama, Paragraph 0058 recites “One exemplary access is an access from a vehicle owner who transmits a command, which requests actuation of the air conditioning system, to the climate control ECU 18 of the in-vehicle LAN 10 through a cellular phone or the like to remote control the air conditioning system. Another exemplary access is an access from the user who obtains music data through the telephone line and plays it via the audio ECU 20 of the vehicle. A further exemplary access is an access from the user who downloads a program, which is operable in the corresponding ECU 11-22 in the in-vehicle LAN 10, from the external center through the telephone line. The program is then installed in the corresponding ECU 11-22 to write or update the program.” It should be interpreted that while it is not explicit about a “select” step, it should be implied by the reference and example that a music player would be able to communicate with the audio ECU);
and wherein the code is generated based on at least one attribute of a vehicle and wherein the security unit is adapted to validate the code based on the at least one attribute (Akiyama, Paragraph 0019 recites “The first identifying means identifies a requested in-vehicle electronic device from the in-vehicle electronic devices based on an access request for requesting access to the requested in-vehicle electronic device upon reception of the access request from the external device and determines whether the access request requires authentication of the external device based on a result of identification of the requested in-vehicle electronic device. The first authenticating means determines whether the external device has been authorized to access the in-vehicle electronic devices based on first authentication information, which is transmitted from the external device, when the first identifying means determines that the access request requires the authentication of the external device. The first delivering means delivers communication data transmitted from the external device through the communication device to the requested in-vehicle electronic device when the first authenticating means determines that the external device has been authorized to access the in-vehicle electronic devices or when the first identifying means determines that the access request requires no authentication of the external device.”).
But fails to teach preventing the external device from communicating with at least one of: the selected set of components and the selected set of segments.
However, in an analogous art Addepalli teaches preventing the external device from communicating with at least one of: the selected set of components and the selected set of segments (Addepalli, Col. 50 Lines 22-43 recites “Embodiments of central hub 70 can provide a redundant, high availability interconnection device with firewall functionality across multiple subsystems of the vehicle. The interconnection of vehicular subsystems and OBU 30 enables central hub 70 to enforce comprehensive firewall policies between the numerous components of connected vehicle 4. Accordingly, central hub 70 can be configured as a smart gateway for bridging all of the subsystems in a secure manner such that no malicious, improper, or otherwise unauthorized communication is propagated across subsystems that should not talk to each other (e.g., radio may be prevented from communicating with ESB). Machine devices can be protected from attacks external to the vehicle (e.g., from the Internet or other WAN, from another vehicle, from a road-side user device, etc.) and from attacks internal to the vehicle (e.g., from a malicious machine device connected to one of the bus subsystems). Having secured, firewalled WAN connections to OBU 30 may allow for the development of more features and applications on the connected vehicle platform. Central hub 70 can also be configured with policies to recognize and enable legitimate and necessary communications and interactions with machine devices of the bus subsystems.” It should be seen that the central hub/smart gateway will be monitoring what subsystems external devices are allowed to communicate with, including preventing external devices from communicating with subsystems in which they are prevented from communicating with.).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Addepalli’s System and method for wireless interface selection and for communication and access control of subsystems, devices, and data in a vehicular environment with Akiyama’s Vehicular relay device, in-vehicle communication system, failure diagnostic system, vehicle management device, server device and detection and diagnostic program because it offers the advantage of preventing unauthorized communications between systems. 



Regarding claim 14, claim 14 is directed to a similar method associated with the system of claim 4 respectively. Claim 14 is similar in scope to claim 4, respectively, and are therefore rejected under similar rationale. 

Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2003/0009271) and Addeppali et al.  (US 8,848,608) and in further view of Stanoszek et al (US 20160012429).

As per claim 2, Adachi in combination with Kumar teaches the system of claim 1, but fails to teach wherein the security unit is adapted to use the same security code a predefined number of times.
However, in an analogous Stanoszek teaches wherein the security unit is adapted to use the same security code a predefined number of times (Stanoszek, Paragraph 0049 recites “Tokens may be useable in multiple transactions, may be single-use, and/or may be replaced after a predefined number of uses or period of time.”). 
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Stanoszek’s Point-of-sale payment system and related methods with Akiyama’s Vehicular relay device, in-vehicle communication system, failure diagnostic system, vehicle management device, server device and detection and diagnostic program because it offers the advantage of being able to control token usage.

As per claim 3, Adachi in combination with Kumar teaches the system of claim 1, but fails to teach wherein the security unit is adapted to prevent communication over the interface port based on at least one of: a predefined time interval and an event.
However, in an analogous art Stanoszek teaches wherein the security unit is adapted to prevent communication over the interface port based on at least one of: a predefined time interval and an event (Stanoszek, Paragraph 0049 recites “Tokens may be useable in multiple transactions, may be single-use, and/or may be replaced after a predefined number of uses or period of time.”). 
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Stanoszek’s Point-of-sale payment system and related methods with Akiyama’s Vehicular relay device, in-vehicle communication system, failure diagnostic system, vehicle management device, server device and detection and diagnostic program because it offers the advantage of being able to control token usage.

Regarding claim 12, claim 12 is directed to a similar method associated with the system of claim 2 respectively. Claim 12 is similar in scope to claim 2, respectively, and are therefore rejected under similar rationale. 

Regarding claim 13, claim 13 is directed to a similar method associated with the system of claim 3 respectively. Claim 13 is similar in scope to claim 3, respectively, and are therefore rejected under similar rationale. 

Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2003/0009271) and Addeppali et al.  (US 8,848,608) and in further view of Tatourian et al. (US 2016/0284212).

As per claim 6, Adachi in combination with Kumar teaches the system of claim 1, but fails to teach wherein the security unit is adapted to record information related to a communication with the external device. 
However, in an analogous art Tatourian teaches wherein the security unit is adapted to record information related to a communication with the external device (Tatourian, Paragraph 0042 recites “The anomaly analysis module 450 is configured to analyze the sorted anomalies based on the priority to determine whether the anomaly is a valid anomaly (i.e., the anomaly is verified that it exists). In other words, the anomaly analysis module 450 is configured to verify whether an anomaly is attributable to a verifiable factor, such as a malicious activity (e.g., a software hack of the software driving the ECU 202, the in-vehicle computing systems 104, etc.), a faulty component of the vehicle 102, etc. In some embodiments, the anomaly analysis module 450 may be further configured to verify whether the anomaly is valid in an order corresponding to the highest probability anomaly being verified before a lower probability anomaly (i.e., based on the sorted detected anomalies).”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Tatourian’s Technologies for detection of anomalies in vehicle traffic patterns with Akiyama’s Vehicular relay device, in-vehicle communication system, failure diagnostic system, vehicle management device, server device and 

As per claim 7, Adachi in combination with Kumar and Tatourian teaches the system of claim 6, Tatourian further teaches comprising a server, the server adapted to: receive the recorded information and perform at least one of: generate a history log of maintenance service of the vehicle, identify unauthorized access to the in-vehicle network, identify malicious activity on the in-vehicle network, and generate insights based on the recorded data (Tatourian, Paragraph 0042 recites “The anomaly analysis module 450 is configured to analyze the sorted anomalies based on the priority to determine whether the anomaly is a valid anomaly (i.e., the anomaly is verified that it exists). In other words, the anomaly analysis module 450 is configured to verify whether an anomaly is attributable to a verifiable factor, such as a malicious activity (e.g., a software hack of the software driving the ECU 202, the in-vehicle computing systems 104, etc.), a faulty component of the vehicle 102, etc. In some embodiments, the anomaly analysis module 450 may be further configured to verify whether the anomaly is valid in an order corresponding to the highest probability anomaly being verified before a lower probability anomaly (i.e., based on the sorted detected anomalies).”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Tatourian’s Technologies for detection of anomalies in vehicle traffic patterns with Akiyama’s Vehicular relay device, in-vehicle communication system, failure diagnostic system, vehicle management device, server device and 
Regarding claim 16, claim 16 is directed to a similar method associated with the system of claim 6 respectively. Claim 16 is similar in scope to claim 6, respectively, and are therefore rejected under similar rationale. 

Regarding claim 17, claim 17 is directed to a similar method associated with the system of claim 7 respectively. Claim 17 is similar in scope to claim 7, respectively, and are therefore rejected under similar rationale. 

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2003/0009271)  and Addeppali et al.  (US 8,848,608) and in further view of Ogawa (US 2017/0257359).

As per claim 8, Adachi in combination with Kumar teaches the system of claim 1, but fails to teach wherein the security unit is adapted to: synchronize a time value with a generator of the code; share a secret with the generator; generate, based on the shared secret and based on the synchronized a time value, at least one token; and selecting whether to enable or disable the external device to transfer data over the interface port of the in-vehicle network based on validating the code, wherein the validating is based on the at least one token.
However, in an analogous art Ogawa wherein the security unit is adapted to: synchronize a time value with a generator of the code; share a secret with the (Ogawa, Paragraph 0139 recites “More specifically, using, for example, identical seeds and mathematical algorithms for the security token programs of the respective users, the token code generation unit 11042 may be configured to generate a time-synchronized token code that is identical to the token code generated by the security token program of the corresponding user. A known mathematical algorithm such as a hash function, for example, may be used as the mathematical algorithm. The security token management unit 1104 may transmit the first token code (and the second token code) generated by the token code generation unit 11042 to the user authentication determination unit 1105.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Ogawa’s User authentication method and system for implementing same with Akiyama’s Vehicular relay device, in-vehicle communication system, failure diagnostic system, vehicle management device, server device and detection and diagnostic program because it offers the advantage of having ensuring the security with the use of a token so that unauthorized parties cannot replicate the data.

Regarding claim 18, claim 18 is directed to a similar method associated with the system of claim 8 respectively. Claim 18 is similar in scope to claim 8, respectively, and are therefore rejected under similar rationale. 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2003/0009271) and Addeppali et al.  (US 8,848,608) and in further view of Oz et al. (US 2016/0099927).

As per claim 10, Adachi in combination with Kumar teaches the system of claim 1, but fails to teach wherein the security code is a vehicle-specific security code generated or provided by one of: a user associated with the vehicle and a server.
However, in an analogous art Oz teaches wherein the security code is a vehicle-specific security code generated or provided by one of: a user associated with the vehicle and a server (Oz, Paragraph 0104 recites “Also, the security module of the cloud based system 340 can receive a security token 936 associated with both a user 312 and the target vehicle 252 from a desktop application 350 or a mobile application 254 of a client device associated with the user 312.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Oz’s Hacker security solution for package transfer to and from a vehicle with Akiyama’s Vehicular relay device, in-vehicle communication system, failure diagnostic system, vehicle management device, server device and detection and diagnostic program because it offers the advantage of having ensuring the proper parties are using a token.

Regarding claim 20, claim 20 is directed to a similar method associated with the system of claim 10 respectively. Claim 20 is similar in scope to claim 10, respectively, and are therefore rejected under similar rationale. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439